Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00107-CV

                                     IN RE Stephen Patrick BLACK

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: May 15, 2019

ORIGINAL PROCEEDING DISMISSED

           On April 10, 2019, the trial court granted relator’s “Motion to Terminate State Counsel for

Offenders and Invoke the Faretta Right to Self-Representation.” Accordingly, on April 23, 2019,

we ordered relator to file either a petition for writ of mandamus that fully complies with Texas

Rule of Appellate Procedure 52.3 if he desired to pursue his request for mandamus relief or a

motion to dismiss this original proceeding.

           On May 3, 2019, relator filed a motion to dismiss stating, “the subject matter of this

mandamus was resolved, wherein Relator now represents himself pro se in his court of

commitment.” We grant the motion and dismiss this original proceeding.

                                                        PER CURIAM



1
  This proceeding arises out of Cause No. CV-15-1805, styled In the Commitment of Stephen Patrick Black, pending
in the 274th Judicial District Court, Guadalupe County, Texas, the Honorable Gary L. Steel presiding.